The opinion of the court was delivered by
Davis, J.
A verdict of guilty having been rendered in the county court, a motion in arrest of judgment was filed by the respondent, founded wholly upon supposed defects in the indictment. The motion was overruled in that court, and exceptions were taken and allowed ; which brings the same questions regularly before us.
*12Much of the argument at the bar has been expended upon supposed irregularities in the original proceedings against Goodale and Poor, and insufficiencies in the indictment against them prepared and laid before the grand jury. That indictment is not recited, and need not be, in the present; it is no , consequently, before us. In offences of this kind guilt or innocer, le does not depend upon the guilt or innocence of the original j. arty, against whom the witness may be subpoenaed, or recognized, i appear ; nor upon the sufficiency or insufficiency of the original 'ndictment. To thwart or obstruct the due administration of justice by violence, bribery, threats, or other unlawful means, whether in preventing the attendance of witnesses, jurymen, or other officers of court, is a high handed offence, which strikes at the vitals of judicial proceedings, and subjects to severe animadversion in every well ordered community. The attempt to commit such an act, it is well settled, is itself a substantive offence, punishable by the common law.
In this instance, the attempt was unsuccessful; the witness, Warren, attended court and testified before the grand jury, as he had bound himself by recognizance to do. Moreover, the parties, against whom he appeared, must be taken to have been innocent of the crime imputed to them; and, in addition to this, the indictment against them, if in the description of the offence it followed the complaint preferred before the magistrate, I am inclined to think was fatally defective. Still, all these circumstances are entirely consistent with the respondent’s guilt. Since the case of State v. Keyes, 8 Vt. 57, it is quite unnecessary to pursue this subject at any length. That case, in fact, is a decisive authority against the respondent here on nearly every point raised, except one; and that is the objection, that the indictment does not allege, that the respondent knew of the existence of the proceedings against Poor and Goodale, or of the obligation of Warren to attend as a witness.
It is true, that the information there filed distinctly stated these particulars. The objection now chiefly relied upon was of course not made there; and the case is no farther an authority, than that one attorney supposed the allegation to be material. Some members of the court at first entertained doubts on this point alone; but ■full consideration has removed those doubts.
The indictment has followed very exactly the form given in Chit*13ty, and other books published in this country. Knowledge to a certain extent is undoubtedly implied in the very description of the offence; and to that extent, at least, this indictment is not subject to just exception. Its language is, “ being an evil disposed person and contriving and intending to obstruct and impede the due course of justice,” “ unlawfully and unjustly did endeavor to dissuade, hinder and prevent the said William Warren” &c.
This is sufficiently distinct and definite in that respect; and the bill of exceptions shows, that the evidence adduced fully satisfied every reasonable requirement of the law.
The result is, that the respondent take nothing by his motion.
The respondent not being present in court, no sentence was passed, but his bonds were estreated.